Citation Nr: 0102764	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-41 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
duodenal ulcer, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from February 1955 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  The Board remanded this case to 
the RO in April 1998 for additional development.  The RO, 
having complied with the instructions on remand, returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's recurrent duodenal ulcer is productive of 
moderate symptoms, including constipation, bloating, and 
abdominal tenderness.

3.  By an unappealed decision dated March 1986, the RO 
initially denied the veteran's claims of entitlement to 
service connection for hypertension and arthritis.

4.  The evidence associated with the claims file subsequent 
to the March 1986 decision denying service connection for 
hypertension and arthritis does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for recurrent duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7305 (2000).

2.  The RO's March 1986 decision denying entitlement to 
service connection for hypertension and arthritis is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(2000).

3.  The evidence received since the March 1986 denial is not 
new and material, and the requirements to reopen the 
veteran's claims of entitlement to service connection for 
hypertension and arthritis have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran believes that his recurrent duodenal ulcer is 
more disabling than currently evaluated.  As to the veteran's 
claim for an increased rating, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Specifically, the RO obtained 
all relevant records, provided the veteran with a timely and 
comprehensive VA examination and afforded him with the 
opportunity to have a personal hearing.  Therefore, the VA 
has fulfilled its duty to assist the veteran in developing 
facts that are pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO originally granted service 
connection for a recurrent duodenal ulcer in a March 1986 
rating decision and assigned a 20 percent evaluation 
effective from November 1985.  Subsequent rating decisions 
have confirmed and continued this evaluation.

In relation to the present appeal, a VA examination was 
performed in August 1998.  The veteran reported a history of 
abdominal pain.  He continued to have bloating and an 
occasional burning in the epigastric area when he ate spicy 
foods.  He rarely had nausea, he did not vomit, and he denied 
hematemesis.  His appetite was normal and he had gained 
weight.  He had chronic constipation and abdominal tenderness 
but denied melena or blood in his stool.  Physical 
examination found the abdomen to be obese, with general 
tenderness, and no rebound, muscle spasm, guarding, or 
masses.  An upper gastrointestinal series found significant 
gastrointestinal reflux, but no hernia or ulcer disease was 
evident, and the series was otherwise negative.  The veteran 
was diagnosed with duodenal ulcer, no objective findings.

The veteran's recurrent duodenal ulcer has been assigned a 20 
percent schedular evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2000).  Under the rating schedule, a 
duodenal ulcer is rated at 20 percent when it is 
characterized as moderate and is productive of recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration; or with continuous moderate 
manifestations.  For an increased rating to 40 percent, it 
must be characterized as moderately severe, with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2000).

Based upon the aforementioned medical findings and subjective 
complaints, the Board must find that a preponderance of the 
evidence is against the assignment of a higher rating for the 
veteran's recurrent duodenal ulcer.  Notably, diagnostic 
testing was unable to verify the existence of a duodenal 
ulcer.  Moreover, the veteran's symptoms generally include 
constipation, bloating, and abdominal tenderness.  They do 
not include anemia or weight loss, and there is no evidence 
of any incapacitating episodes.  In fact, the veteran 
reportedly gained weight.  The Board finds that the veteran's 
disability picture is characterized by moderate 
symptomatology and that he is adequately compensated by the 
presently assigned evaluation.  Accordingly, the benefit 
sought on appeal must be denied.

II.  New and Material

The veteran's claims of entitlement to service connection for 
hypertension and arthritis have been previously considered 
and denied by the RO.  A March 1986 rating decision initially 
denied service connection for hypertension and arthritis.  
The veteran was notified of the March 1986 decision and 
provided with his appellate rights, but he did not complete 
an appeal of the decision.

As the veteran did not appeal the RO's March 1986 
determination, that determination is final.  38 U.S.C.A. 
§§ 7105(a), (b)(1),(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).  Once an RO decision becomes final under 38 
U.S.C.A. § 7105(a) (West 1991), absent the submission of new 
and material evidence, the claims may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000); Suttmann v. Brown, 
5 Vet. App. 127, 135 (1993).  The Board must review all 
evidence submitted since the claims were finally disallowed 
on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

The veteran's claims for service connection may, however, be 
reopened provided the veteran submits new and material 
evidence.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a) (2000).  
Reviewing a final decision based on new and material evidence 
is potentially a several step process.  See Elkins v. West, 
12 Vet. App. 209, 214-19 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, No. 99-7108 (Fed. Cir. July 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2000); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A.  Hypertension

The relevant evidence that was of record at the time of the 
RO's March 1986 denial included the veteran's service medical 
records and a February 1986 VA examination.  The service 
medical records contain no findings or diagnoses related to 
hypertension.  At the VA examination, the veteran reported no 
specific treatment for hypertension.  Examination of the 
heart was negative and blood pressure was recorded as 130/80.  
The diagnosis was given as history of mild hypertension.

The additional pertinent evidence that has been associated 
with the record since the RO's March 1986 denial consists of 
February and March 1988 records from St. Vincent's Hospital; 
June 1992 records from Baptist Medical Center; and an August 
1998 VA examination.

Records from St. Vincent's Hospital show that the veteran's 
blood pressure was recorded as being within normal limits and 
his cardiac examination was negative.  Records from Baptist 
Medical Center show that the veteran was admitted for chest 
pain and underwent a right and left heart catheterization 
with coronary arteriography and left ventriculography.  The 
veteran reported that he had been told that he had 
hypertension in 1970 but that he was not on medication.  
Blood pressure was recorded as 110/70.  A consultation report 
noted that the veteran had no history of hypertension and 
that his blood pressure was 120/90.  During the VA 
examination, the veteran reported that he had hypertension.  
Blood pressure was recorded as 150/80 and he was diagnosed 
with controlled hypertension.

In conclusion, the Board finds that none of the evidence 
submitted since the RO's last final denial bears 
substantially and directly upon the specific matter under 
consideration, that is, whether the veteran's hypertension is 
related to his period of active service.  Prior to March 
1986, the record included no evidence that the veteran had 
hypertension in service, or within one year of discharge from 
active service.  The VA examination noted a reported history 
of hypertension, but no objective findings were made and the 
examiner did not relate any diagnosis to service.

Likewise, the recently submitted evidence only confirms that 
the veteran continues to report a history of hypertension and 
the most recent VA examination diagnosed him with controlled 
hypertension.  The recently submitted evidence is not 
material because it fails to relate the claimed hypertension 
to the veteran's period of active service.  Accordingly, the 
Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for hypertension.  
Therefore, the last prior denial remains final and the 
benefit sought on appeal must be denied.

B.  Arthritis

The relevant evidence that was of record at the time of the 
RO's March 1986 denial included the veteran's service medical 
records and a February 1986 VA examination.  The service 
medical records show that, in June 1961, the veteran was 
treated for arthritis of the right elbow.  The elbow was 
painful, tender, and swollen.  In May 1973, the veteran 
complained of pain of the proximal interphalangeal joints and 
was assessed with possible arthritis.  Pain of the right 
wrist was diagnosed as possible arthritis in August 1973.  In 
October 1973, the veteran sustained a bruise of his right 
hand and the x-ray was negative.  The service medical records 
included no x-rays of the right elbow or wrist.  At the VA 
examination, the veteran complained of arthritis of the 
shoulders, low back, and right wrist and fingers; however, no 
objective findings were made.

The additional pertinent evidence that has been associated 
with the record since the RO's March 1986 denial consists of 
February 1988 records from St. Vincent's Medical Center and 
June 1992 records from Baptist Medical Center.  During an 
evaluation at St. Vincent's, the veteran reported a history 
of fracturing the metatarsals of the right hand with 
subsequent development of osteoarthritis.  An x-ray of the 
right shoulder showed mild degenerative change of the 
acromioclavicular joint and calcific bursitis above the 
greater tuberosity of the humerus.  A consultation at Baptist 
Medical Center noted mild arthralgia of the hands.

In conclusion, the Board finds that none of the evidence 
submitted since the RO's last final denial bears 
substantially and directly upon the specific matter under 
consideration, that is, whether the veteran's arthritis is 
related to his period of active service.  Prior to March 
1986, the record included no evidence that the veteran had 
arthritis in service, or within one year of discharge from 
active service.  Although the veteran was assessed with 
possible arthritis on a few occasions, these findings were 
not supported by x-ray evidence.  The VA examination noted 
the veteran's complaints of arthritis, but again, it made no 
objective findings in support of his claim.  Accordingly, the 
record contained no medical opinion relating the claimed 
arthritis to the veteran's period of active service.

Likewise, the recently submitted evidence contains no 
evidence that the veteran suffers from arthritis of the right 
elbow, wrist, or fingers, the joints that were addressed in 
the service medical records.  The Board acknowledges that the 
veteran has now been diagnosed with arthritis of the right 
shoulder.  However, the recently submitted evidence is not 
material because it fails to relate any arthritis to the 
veteran's period of active service.  Accordingly, the Board 
finds that the veteran has not submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for arthritis.  Therefore, the last prior 
denial remains final and the benefit sought on appeal must be 
denied.


ORDER

An evaluation in excess of 20 percent for recurrent duodenal 
ulcer is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hypertension 
is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for arthritis is 
not reopened.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

